ACCEPTED
                                                                                           03-14-00637-CR
                                                                                                   6659682
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     8/26/2015 12:18:02 PM
                                                                                         JEFFREY D. KYLE
                               No. 03-14-00637-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  8/26/2015 12:18:02 PM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

CHRISTOPHER ROBERTS                        §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 403RD JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-12-302227

         STATE'S FOURTH MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Murder, the appellant filed his notice of appeal

in the above cause on September 29, 2014. Appellant’s counsel filed a brief on April

23, 2015.


                                           1
      (b)      The State’s brief is currently due on August 26, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

14 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: three.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in four other pending

            appellate cases, (i.e. Antonio Perez Lopez v. State of Texas, No. 03-14-

            00452-CR; Charles Anthony Malouff, Jr. v. State of Texas, No. 03-13-

            00723-CR; Eric Robertson v. State of Texas, No. 07-15-00030-CR; and

            Graham Jay Sonnenberg v. State of Texas, No. 03-14-00530-CR;). The

            undersigned attorney has also completed and filed a motion for rehearing in

            another pending appellate case, (i.e. Gerald Christopher Zuliani v. State of

            Texas, No. 03-13-00490-CR to 03-13-00493-CR and 03-13-00495-CR).

            The undersigned attorney is also responsible for preparing the State’s brief in

            three other pending appellate cases (i.e. Terrell Maxwell v. State of Texas,




                                             2
         No. 03-14-00586-CR; Miguel Macias v. State of Texas, No. 14-15-00030-

         CR; and Miguel Radilla Esquivel v. State of Texas, No. 03-14-00544-CR).

      2. In addition, the undersigned attorney, as the director of the Appellate

         Division of the Travis County District Attorney’s Office, has been required,

         during the pendency of the instant appeal, to spend a considerable amount of

         time working on a variety of other legal matters and administrative issues.

      3. This request is not made for the purpose of delay but to ensure the

         submission of a brief that fully addresses the issues and assists the Court in

         its disposition of this murder case.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to September 9, 2015.

                                                Respectfully submitted,

                                                ROSEMARY LEHMBERG
                                                District Attorney
                                                Travis County, Texas

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney
                                                State Bar No. 00785584
                                                P.O. Box 1748
                                                Austin, Texas 78767
                                                (512) 854-9400
                                                Fax No. (512) 854-4810
                                                Scott.Taliaferro@traviscountytx.gov
                                                AppellateTCDA@traviscountytx.gov

                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

379 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 26th day of August, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Kristen Jernigan,

Attorney at Law, 207 S. Austin Avenue, Georgetown, Texas 78626,

[Kristen@txcrimapp.com].

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney


                                           4